ACCEPTED
                                                                                                    12-15-00087-CV
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                                              9/16/2015 10:16:55 AM
                                                                                                          Pam Estes
                                                                                                             CLERK

                                 CAUSE NO. 12-15-00087-CV

EXCO OPERATING COMPANY, LP                          §                      IN THE TWELTH
                                                                               FILED IN
    Appellant                                       §                   12th COURT OF APPEALS
                                                    §                        TYLER, TEXAS
VS.                                                 §                   9/16/2015 10:16:55 AM
                                                    §                 COURT OF PAMAPPEALS
                                                                                    ESTES
                                                    §                            Clerk
                                                    §
MARY K. MCGEE,                                      §
    Appellee                                        §                       TYLER, TEXAS

                  APPELLEE MARY K. MCGEE’S MOTION FOR LEAVE TO
                             FILE A SURREPLY BRIEF

       Appellee, Mary K. McGee, files this her Motion for Leave to File a Surreply Brief to

Appellant EXCO Operating Company, LP’s Reply and, in support thereof, would respectfully

show the Court as follows:

                                I.   ARGUMENT & AUTHORITIES

       Texas Rule of Appellate Procedure 38 governs the requisites for briefing on appeal. No

portion of Rule 38 addresses or governs the filing of a surreply. Rule 38.3 states that the

“appellant may file a reply brief addressing any matter in the appellee’s brief.” See Tex. R. App.

P. 38.3. Rule 38.7 states that “a brief may be amended or supplemented whenever justice

requires, on whatever reasonable terms the court may prescribe.” See Tex. R. App. P. 38.7.

Appellee does not, in any strict terms, require “supplementation” or “amendment” of her brief.

Appellee does, however, require an opportunity to respond to Appellant’s Reply, for the most

paramount reason that Appellant’s Reply presents a new argument that was not raised in the trial

court below or in the initial briefing to this Court, in violation of Tex. R. App. P. 33.1.

Appellant’s raising of this new argument at the 11th hour in their Reply brief has deprived

Appellee an opportunity to respond and, thus, justice requires that she be permitted leave to file

her Surreply.  
                                           II.      PRAYER

       For these reasons, Appellee respectfully asks the Court to grant her Motion for Leave to

File her Surreply and for any and all other relief to which she may be entitled.


                                                 Respectfully submitted,
                                                 SLOAN, BAGLEY, HATCHER & PERRY LAW FIRM


                                                 BY:    ____/s/Justin A. Smith_______________
                                                        JOHN D. SLOAN, JR.
                                                        Texas Bar No. 18505100 
                                                        E-mail: jsloan@sloanfirm.com
                                                        JUSTIN A. SMITH
                                                        Texas Bar No. 24058357 
                                                        E-mail: jsmith@sloanfirm.com
                                                        101 East Whaley Street
                                                        P.O. Drawer 2909
                                                        Longview, Texas 75606
                                                        Telephone: (903) 757-7000
                                                        Facsimile:     (903) 757-7574

                                                        ATTORNEYS FOR PLAINTIFF

                                 CERTIFICATE OF SERVICE

       I certify that on September 16, 2015 I served a copy of Appellee Mary K. McGee’s

Motion for Leave to File a Surreply Brief listed below by electronic service, and the electronic

transmission was reported as complete. My e-mail address is jsmith@sloanfirm.com.


                                                        ___/s/Justin A. Smith___________________
                                                        JUSTIN A. SMITH